DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Specification
The disclosure is objected to because of the following informalities: The title of the invention is written as “SELF-LIFTING AUTOMATED GUIDIED VEHICLE”, where “GUIDIED” is not an existing word, and appears to be a misspelling of “GUIDED”. Therefore, the title should be “SELF-LIFTING AUTOMATED GUIDED VEHICLE”.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim recites “wherein motorized housing comprising motorized feet”. The claim should read as “wherein the motorized housing” in order to have proper grammar and antecedent basis to the “motorized housing” of Claim 1. Furthermore, “comprising” should be replaced with “comprises”, as the grammar of “motorized housing comprising motorized feet” is improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 1, the subject matter is the claimed “a motorized extender configured to translationally deploy the deployable slats from the stored position into the extended position and configured to move the motorized housing under the payload, in response to the payload being in the loading position”.
There is no disclosure of the structure of the “motorized extender”, and there is no disclosure that clearly describes by what structure and corresponding functions the “motorized extender” is capable of both deploying the “deployable slats” and also moving the “motorized housing under the payload”.
P[0035] of the Applicant’s specification recites
“The motorized extender may be controlled by a controller and may be configured as a motorized sprocket and gear assembly, a belt and drive assembly, a motorized ratchet and pawl assembly, a motorized assembly converting rotational movement to translational movement such as a rotating drive shaft and cam mechanism, a motorized rotating crank, or any other suitable electrically controllable drive mechanism for extending the slats and/or moving the motorized housing”,
however, there is no disclosure of what structure the “motorized extender” must have to both extend the slats and move the housing.
P[0035] further recites
“In some examples, a first motorized mechanism extends the slots and a second motorized mechanism in the form of motorized feet for the housing move the housing in place under a lifted payload”,
however, these “examples” describe two entirely separate mechanisms, the “first motorized mechanism” and the “second motorized mechanism”, without providing disclosure of how the single “motorized extender” of the claim must be configured in terms of structure and how such structure is operated to both extend the slats and move the housing. There is also no disclosure of how or if the single “motorized extender” somehow incorporates or includes the “first motorized mechanism” and the “second motorized mechanism”. Also, these “examples” do not explicitly recite that the “motorized extender” somehow includes both a “first motorized mechanism” and the “second motorized mechanism”, but instead describe two entirely separate mechanisms. Furthermore, these “examples” are merely examples that do not provide clear and definitive structure for the “motorized extender”. Furthermore, there is no disclosure of the structure of the “first motorized mechanism” or of the “second motorized mechanism”, or of the placement or configuration of the “first motorized mechanism” and the “second motorized mechanism”, therefore, the “first motorized mechanism” and the “second motorized mechanism” do not show possession of the claimed “motorized extender”.
Additionally, FIG. 2 presents a label “110” that corresponds to the “motorized extender”, however, the label points to some surface that provides no indication of the structure or operation of the “motorized extender”. Furthermore, the drawings only appear to point to a single surface of one side of the vehicle housing that somehow that corresponds to the “motorized extender”, but even if one assumed that this single surface somehow contained or corresponded to the “motorized extender”, and even if one assumed that some type of structure such as a motor corresponded to the “motorized extender”, there is no disclosure of how this structure located at this single surface would achieve the claimed functions. For example, the claim recites “move the motorized housing under the payload”, however, if the “motorized extender” is only at one side of the vehicle housing, it would not appear possible to cause the vehicle to move forwards as supposedly illustrated in the images of FIG. 2, as presumably a motor that moves the housing located at one side of the vehicle would instead cause the vehicle to spin, not move directly forward. Regardless, the drawings provide no disclosure that shows possession of the “motorized extender”, but rather point to some surface that provides no indication of the structure or operation of the “motorized extender”, as mentioned above.
As such, there is no indication in the specification that the inventors had possession of an automated guided vehicle comprising: one or more processors; one or more memories storing processor-readable instructions; a motorized housing controllable by the one or more processors to autonomously move the automated guided vehicle from a first location to a second location proximate to a payload in a facility, the motorized housing having a mounting shoulder platform; deployable slats mounted in the motorized housing and configured for translational deployment from a stored position retracted into the motorized housing to an extended position distal from the motorized housing for engaging the payload, wherein the deployable slats comprise a telescoping raiser mechanism configured to engage the payload in a first position and to raise the payload into a loading position elevated from the first position; and a motorized extender configured to translationally deploy the deployable slats from the stored position into the extended position and configured to move the motorized housing under the payload, in response to the payload being in the loading position, wherein the payload is lowerable unto the mounting shoulder platform of the motorized housing.

As per Claim 2, the subject matter is the claimed “wherein motorized housing comprising motorized feet”.
There is no disclosure of the structure of the “motorized feet”. Also, there is no disclosure of how the “feet” are “motorized”. Additionally, the scope of the limitation “motorized feet” is not supported by the disclosure. See below.
The Applicant’s specification simply repeats “motorized feet” without providing disclosure of the structure of the “feet” or how they are “motorized”. FIG. 13A shows the “feet” as elements “306” that is “via reflection off a bottom surface for illustration purposes” as described in P[0061], however, the drawing does not clearly illustrate the structure of the “feet”. For example, it is unclear if the “feet” are wheels, and/or if the “feet” are cylindrical or are comprised of any edges. There is also no disclosure of how the “feet” are “motorized”, making it unknown what structure and functions are used to “motorize” the “feet”.
Additionally, the “motorized feet” encompass structure not disclosed by the present application. The “motorized feet” encompass flat rectangular surfaces that may engage the ground and used to achieve a “stepping” motion, such as by engaging the “feet” with the ground and moving the “feet” backwards relative to an intended direction of travel and afterwards lifting the “feet” from the ground in order to cause the “feet” to achieve the “stepping” motion that may propel forward a structure attached to the “feet”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “a motorized extender configured to translationally deploy the deployable slats from the stored position into the extended position and configured to move the motorized housing under the payload, in response to the payload being in the loading position”.
The structure of the “motorized extender” is unclear, and and it is unclear by what structure and corresponding functions the “motorized extender” both deploys the “deployable slats” and also moves the “motorized housing under the payload”. The disclosure provides not clarification, as there is no clear disclosure of the structure of the “motorized extender”.
Therefore, the claim is unclear.

As per Claim 2, claim recites “wherein motorized housing comprising motorized feet”.
The structure of the “motorized feet” is unclear. Therefore, it is unclear what is required by the “motorized feet”. It is also unclear how the “feet” are “motorized” and by what functions and structure the “feet” are “motorized”.
Therefore, the claim is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (9,796,435).

Regarding Claim 1, Reyes et al. teaches the claimed automated guided vehicle comprising:
one or more processors (“…control unit assembly 30…Control unit assembly 30 includes control box 34…Control box 34 is housed within control box housing 134 and controls the motors by receiving the remote signals to control the speed of the gears, whether the present invention goes straight, turns, its speed, and controls the battery, light sensors and similar components”, see col.3, particularly lines 12-27);
one or more memories storing processor-readable instructions (implicit in the teachings of Reyes et al. of “…control unit assembly 30…Control unit assembly 30 includes control box 34…Control box 34 is housed within control box housing 134 and controls the motors by receiving the remote signals to control the speed of the gears, whether the present invention goes straight, turns, its speed, and controls the battery, light sensors and similar components”, see col.3, particularly lines 12-27, where it is implicit that some type of memory storing “processor-readable instructions” exist in relation to the control box in order to allow for processing the remote signals to control the gears, and to allow for controlling the separate components);
a motorized housing (“…chassis assembly 50…”, see col.3, particularly lines 28-36) controllable by the one or more processors to autonomously move the automated guided vehicle from a first location to a second location proximate to a payload in a facility, the motorized housing having a mounting shoulder platform (“Control box 34 is housed within control box housing 134 and controls the motors by receiving the remote signals to control the speed of the gears, whether the present invention goes straight, turns, its speed, and controls the battery, light sensors and similar components”, see col.3, particularly lines 12-27);
deployable slats mounted in the motorized housing and configured for translational deployment from a stored position retracted into the motorized housing to an extended position distal from the motorized housing for engaging the payload (“…fork member 288…”, see col.4, particularly lines 1-15 and FIGS. 2-3), wherein the deployable slats comprise a telescoping raiser mechanism configured to engage the payload in a first position and to raise the payload into a loading position elevated from the first position (“Vertical beam 188 houses a hydraulic unit that is connected to control unit assembly 30 and the battery 132 to power the telescopic movement of fork lift member 88. Upon the corresponding data instructions being sent, vertical beam 188 rises using the hydraulic unit…”, see col.4, particularly lines 1-15 and FIGS. 1-5); and
a motorized extender configured to translationally deploy the deployable slats from the stored position into the extended position (“Fork lift member 88 can be moved forwards or backwards along track 59a and can be raised or lowered depending on the task being undertaken. In one embodiment, a motor can be added that moves attachment members 82; 82a forwards and backwards along track 59a”, see col.4, particularly lines 16-26 and FIG. 1).
Reyes et al. further teaches
moving the motorized housing under the payload, in response to the payload being in the loading position, wherein the payload is lowerable unto the mounting shoulder platform of the motorized housing (“Track assembly 20 moves forward until the fork assembly 80 is at the robot's rear position and locked in position. The upper fork member 288 is raised to its middle position and the lower fork 388 is lowered and the pallet positioned on the robot's platform”, see col.5, particularly lines 46-52 and FIGS. 4-5).
Reyes et al. does not expressly recite that a “motorized extender” performs the step of “move the motorized housing under the payload” in addition to the step of “translationally deploy the deployable slats” as in the bolded portions of the claimed
a motorized extender configured to translationally deploy the deployable slats from the stored position into the extended position and configured to move the motorized housing under the payload, in response to the payload being in the loading position, wherein the payload is lowerable unto the mounting shoulder platform of the motorized housing.
However, the Examiner first notes for the record that there is no disclosure that clearly describes how a single “motorized extender” can perform the step of “move the motorized housing under the payload” in addition to the step of “translationally deploy the deployable slats”.
Furthermore, the broadest reasonable interpretation of the “motorized extender” is any structure that allows for the claimed functions to be performed in any many whatsoever. In view of this, Reyes et al. teaches a control box that controls multiple motors and also controls multiple distinct components (“Control box 34 is housed within control box housing 134 and controls the motors by receiving the remote signals to control the speed of the gears, whether the present invention goes straight, turns, its speed, and controls the battery, light sensors and similar components. Control unit assembly 30 can further include a plurality of sensor/light units 36”, see col.3, particularly lines 12-27). Therefore, because Reyes et al. teaches functions equivalent to the claimed steps of “translationally deploy the deployable slats” and “move the motorized housing under the payload” (see the above citations), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the same control box of Reyes et al. to perform the steps of the “motorized extender” of “translationally deploy the deployable slats” and “move the motorized housing under the payload”, such as by simply including a processor in the control box that control all functions of the assembly of Reyes et al. in order to reduce the amount of components used and reduce costs by having a single structure control all functions of the assembly, which would then make the control box equivalent to the claimed “motorized extender”.

Regarding Claim 4, Reyes et al. teaches the claimed automated guided vehicle of claim 1, wherein the payload is a pallet (“…pallet…”, see col.5, particularly lines 37-45).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (9,796,435) in view of Hasegawa et al. (2020/0307974).

Regarding Claim 2, Reyes et al. does not expressly recite the claimed automated guided vehicle of claim 1, wherein motorized housing comprising motorized feet.
However, Hasegawa et al. (2020/0307974) teaches a forklift comprising a body and wheels (Hasegawa et al.; see P[0079]-P[0080] and FIGS. 1-2), where the wheels move by a wheel drive unit motor (Hasegawa et al.; see P[0097]-P[0098]), and where the wheels correspond to “motorized feet”, as the claim does not require any specific shape or structure of the “feet” and therefore the “feet” encompass wheels. The Examiner also notes that the disclosure also does not provide a clear description of the “feet” in terms of structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reyes et al. with the teachings of Hasegawa et al., and wherein motorized housing comprising motorized feet, as rendered obvious by Hasegawa et al., in order to allow the vehicle “to be capable of traveling on a floor” (Hasegawa et al.; “…the vehicle body 11 is configured to be capable of traveling on a floor with the left-front wheel 151, the right-front wheel 152, and the rear wheel 153”, see P[0086]).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (9,796,435) in view of Fischer et al. (9,715,232).

Regarding Claim 3, Reyes et al. teaches the claimed automated guided vehicle of claim 1, further comprising an optical imaging sensor (“…said sensors including a camera…”, see Claim 6).
Reyes et al. does not expressly recite the bolded portions of the claimed
further comprising an optical imaging sensor configured to align the automated guided vehicle for extending the deployable slats into receiving openings of the payload.
However, Fischer et al. (9,715,232) teaches a robotic device that may use sensor data to determine the location and orientation of a detected pallet and the location of tine pockets on the pallet, and where the location and orientation may be used to determine where to position the robotic device to pick up the pallet using tines of the robotic device, where the tines may be repositioned to left the pallet based on the pallet location (Fischer et al.; see col.20, particularly lines 58-67 and col.21, particularly lines 1-7, also see “Based on the determined location of the one or more pallet support members, the control system may determine the location of the pallet 702. By accurately determining the location of the pallet 702, the control system may determine whether the tines 716 are positioned properly with respect to the pallet 702 in order to lift the pallet 702. If the control system determines that the tines 716 are not positioned properly, the control system may determine an adjustment to the positioning of the tines in order to position the tines in a proper position at which the robotic device may lift the pallet. The control system may then cause the robotic device 700 to reposition such that the tines 716 are positioned at the adjusted positioning with respect to the pallet 702”, see col.22, particularly lines 17-29), where the sensors used by the device for determining a location and orientation of a pallet and for pallet detection may be an “optical imaging sensor” (Fischer et al.; “…the robotic device may include other types of sensors in addition to a distance sensor. The additional sensors may be 1D, 2D, or 3D sensors that may be used for pallet detection. For example, the robotic device may include a distance sensor and one or more monocular cameras”, see col.22, particularly lines 46-60, and “…a light detection and ranging (LIDAR) sensor, a time-of-flight (ToF) laser sensor, ultrasonic sensor, stereoscopic sensor, visual depth-by-motion sensor, laser or LED triangulation sensing, among others”, see col.13, particularly lines 31-47).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reyes et al. with the teachings of Fischer et al., and to provide an optical imaging sensor configured to align the automated guided vehicle for extending the deployable slats into receiving openings of the payload, as rendered obvious by Fischer et al., in order to “locate pallet tine pockets in which the fork truck may insert its tines to lift the pallet” (Fischer et al.; see col.3, lines 37-40) and in order to “transport pallets of boxes and/or to lift pallets of boxes” (Fischer et al.; see col.6, lines 6-9).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (9,796,435) in view of Carlsson (WO2010008326A1).

Regarding Claim 5, Reyes et al. does not expressly recite the claimed automated guided vehicle of claim 1, wherein the telescoping raiser mechanism comprise one or more telescoping columns.
However, Reyes et al. does teach using a hydraulic unit to power telescopic movement, where a vertical beam is raised to achieve this movement (“Vertical beam 188 houses a hydraulic unit that is connected to control unit assembly 30 and the battery 132 to power the telescopic movement of fork lift member 88”, see col.4, particularly lines 1-15), and Reyes et al. only does not teach that a column is “telescoping”.
However, Carlsson (WO2010008326A1) teaches a fork pallet truck comprising upper fork portions relative to lower fork portions, where a piston may be used to lift the upper fork portions relative to the lower fork portions (Carlsson; see page 3 of the provided document), and where the piston can be seen to extend when performing the lifting as seen by comparing the piston connected to the cover “21” of FIG. 1 to the form of the piston as seen in FIG. 2 of Carlsson, where a person having ordinary skill in the art would find it obvious to achieve this lifting by having a piston “telescope” or extend some portion of the piston as seen in FIGS. 1-2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reyes et al. with the teachings of Carlsson, and wherein the telescoping raiser mechanism comprise one or more telescoping columns, in order to provide for “lifting and putting down…palletized goods” (Carlsson; see Abstract).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (9,796,435) in view of Carlsson (WO2010008326A1) further in view of Tosen et al. (2005/0086934).

Regarding Claim 6, Reyes et al. does not expressly recite the claimed automated guided vehicle of claim 5, where the one or more telescoping columns each comprise a concentric cylinder element configuration.
However, Carlsson (WO2010008326A1) teaches a fork pallet truck comprising upper fork portions relative to lower fork portions, where a piston may be used to lift the upper fork portions relative to the lower fork portions (Carlsson; see page 3 of the provided document), and where the piston can be seen to extend when performing the lifting as seen by comparing the piston connected to the cover “21” of FIG. 1 to the form of the piston as seen in FIG. 2 of Carlsson, where a person having ordinary skill in the art would find it obvious to achieve this lifting by having a piston “telescope” or extend some portion of the piston as seen in FIGS. 1-2.
Furthermore, a “concentric cylinder element configuration” is a conventional and obvious design choice, where such a design choice is rendered obvious by Tosen et al. (2005/0086934) (Tosen et al.; see P[0060] and P[0073]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reyes et al. with the teachings of Carlsson, and wherein the telescoping raiser mechanism comprise one or more telescoping columns, in order to provide for “lifting and putting down…palletized goods” (Carlsson; see Abstract), and in order to provide “improvements of a hydraulic cylinder having a shock absorbing function” (Carlsson; see P[0002]) and in order to provide effective recovery and reuse of energy when “used for a forklift” (Carlsson; see P[0073]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662